Citation Nr: 1721470	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by diarrhea. 

2.  Entitlement to service connection for an eye disability other than dry eye syndrome and allergic conjunctivitis.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1990 to June 1991, including service in Southwest Asia, with additional service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2014, the Veteran had a Board hearing before the undersigned.  A hearing transcript is of record.  

At the hearing, the Veteran raised the issues of service connection for skin rash and neck pain.  He was advised that an appeal had not been perfected for these issues.  The issues of service connection for skin rash and neck pain have been raised by the record at the October 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Further, in a March 2017 statement, the Veteran raised the issue of entitlement to a rating in excess of 10 percent for service-connected posttraumatic stress disorder.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In April 2015, the Board remanded the issues of entitlement to service connection for fibromyalgia, a disability manifested by widespread muscle pain, a disability manifested by breathing problems, a disability manifested by headaches, a disability manifested by diarrhea, an eye disability, and hemorrhoids for further evidentiary development.  Following development conducted pursuant to that remand, the Appeals Management Center granted service connection for fibromyalgia (claimed as a disability manifested by widespread muscle pain), headaches, chronic bronchitis, and dry eye syndrome and allergic conjunctivitis in a February 2016 rating decision.  As the Veteran's appeal regarding service connection for fibromyalgia/muscle pain, a disability manifested by breathing problems, a disability manifested by headaches, and dry eye syndrome and allergic conjunctivitis has been satisfied in full, these claims are rendered moot and will not be discussed.  However, entitlement to service connection for an eye disability other than dry eye syndrome and allergic conjunctivitis remains on appeal.

The issues of entitlement to service connection for diarrhea and hemorrhoids are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's blepharitis, cataracts, or vitreous degeneration did not manifest during service and are not otherwise the result of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disability other than dry eye syndrome and allergic conjunctivitis are not met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Analysis

The Veteran attributes his eye problems to getting sand in his eyes, as well as to exposure to fumes from burning oil during service.  Id.  He states that he was diagnosed with dry eyes.  See Board Hearing Transcript (Tr.) at 19-20.

A February 2016 rating decision granted service connection for dry eye syndrome and allergic conjunctivitis.  Therefore, only the issue of entitlement to service connection for an eye disability other than dry eye syndrome and allergic conjunctivitis will be discussed herein.

He has current diagnoses of blepharitis, cataracts, and vitreous degeneration, satisfying the first element of service connection.  See August 2015 VA examination report.  

Turning to the second element, the Veteran's service treatment records (STRs) are negative for complaints, treatment or diagnosis related to blepharitis, cataracts, or vitreous degeneration.  A May 1991 redeployment examination shows that clinical evaluation of the eyes and ocular motility was normal.  Further, bilateral visual acuity was corrected to 20/20.  Moreover, he reported that he has never had eye trouble.  The Veteran was determined to be qualified for redeployment.  However, as noted above the Veteran reported various environmental exposures during his service in Southwest Asia, which the Board concedes as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the second element is also met.

Regarding the third element, there is no competent evidence of record to support the claim.  Approximately 4 years subsequent to service, the Veteran was afforded a VA examination in September 1995.  The examiner indicated that the Veteran's eyes were normal.  Further, a July 2002 private treatment record shows that his eyes did not have xanthelasma, ptosis, scleral jaundice, redness, discharge of conjunctiva, periorbital hematoma, subconjunctival hemorrhage, foreign body, hyphema, corneal abrasion, stye, or conjunctival injection.  His pupils were equal, round, reactive to light and accommodation with no pupillary dilation or anisocoria.  Moreover, extraocular movements were intact with no nystagmus.  In addition, gross visual filed by confrontation was normal bilaterally.  Ophthalmoscopic examination of fundi showed no opacity of lenses, evidence of A-V nicking, hemorrhage, exudates, arteriolar narrowing, papilledema, or microaneurysm.  Further, the Veteran denied a change in vision.  A January 2008 private treatment record shows that the Veteran denied having glaucoma or cataracts.  On examination, his conjunctivae were normal and his pupils were equal, round, and reactive to light.

The Veteran was afforded a VA examination in September 2010.  He did not report having any eye symptoms.  Reaction of pupils to light and accommodation were normal bilaterally.  Further, gross visual field assessment was normal bilaterally.  The examiner noted that there was no abnormality of the fundus, lids and eyebrows, or conjunctivae.  

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in August 2015.  The August 2015 VA examiner noted diagnoses of blepharitis, vitreous degeneration, and cataracts.  The examiner opined that the foregoing diagnoses were less likely than not proximately due to or related to service.  The examiner indicated that cataracts and vitreous degeneration were normal age-related changes and are unrelated to any exposures during service.  Further, the examiner stated that there is no documentation of blepharitis previously, and therefore the condition would not be a result of encountered environmental hazards.

The Board finds probative the August 2015 opinion of the VA examiner that concluded the Veteran's blepharitis, cataracts, and vitreous degeneration are not related to service but that the Veteran's cataracts and vitreous degeneration are normal age-related changes, and his blepharitis would not be a result of encountered environmental hazards.  In this regard, the Veteran's STRs are negative for complaints, treatment or diagnoses related to blepharitis, cataracts, or vitreous degeneration and he was not diagnosed with these conditions until several years after service.  The examiner's opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by a sufficient rationale.  Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board acknowledges that the Veteran did have service in the Southwest Asia Theater of Operations during the Persian Gulf War, and thus, warrants consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides that compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  This means that even if a veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.  In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  
In this case, however, the Veteran has known clinical diagnoses for his eye disability.  The August 2015 VA examiner indicates that the diagnoses were that of diseases with a clear and specific etiology and diagnosis.  In other words, there is competent medical evidence against the Veteran's eye disability being a medically unexplained chronic multi-symptom illness.  Therefore, service connection is not warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Veteran's claim for service connection for an eye disability is based on his dry eye condition, and he was granted service connection for dry eye syndrome and allergic conjunctivitis in February 2016.  See Board Hearing Tr. at 19-20.  He has not attributed his other eye disabilities, to include blepharitis, vitreous degeneration, or cataracts, to service.  In any event, he is not competent to do so, as determining the etiology of eye disorders requires medical expertise.  Further, there are no findings of record to show that the Veteran has a current eye disability, other than dry eye syndrome and allergic conjunctivitis, for which service connection may be established.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disability other than dry eye syndrome and allergic conjunctivitis is denied.


REMAND

Diarrhea

The August 2015 VA examiner noted a diagnosis of diarrhea and opined that it is not at least as likely that the Veteran's gastrointestinal complaints/diarrhea manifested in service or is otherwise related to service.  The Board finds that this opinion is of limited probative value as it appears, in part, to be based on an inaccurate factual premise.  The examiner stated that there was no gastrointestinal complaints/diarrhea during his Persian Gulf Exam in September 1995.  However, the September 1995 Persian Gulf Exam report shows that when he served in Southwest Asia he had problems with diarrhea.  Thus, an addendum opinion based on an accurate factual premise is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Hemorrhoids

The August 2015 VA examiner opined that the Veteran's hemorrhoids are not at least as likely manifested in service or is otherwise related to service.  The examiner's opinion is inadequate, because the examiner did not provide a rationale as to why the Veteran's hemorrhoids were not related to service.  Accordingly, an addendum opinion is necessary.  Further, the Veteran reports that during service he developed hemorrhoids secondary to constant diarrhea.  See August 2015 VA examination report.  The Board finds that the claim for service connection for hemorrhoids is inextricably intertwined with the issue of entitlement to service connection for diarrhea remanded herein.  Accordingly, action on this issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion from the August 2015 VA examiner, or another examiner, if unavailable to address the nature and etiology of the Veteran's diarrhea and hemorrhoids.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater):

(a) that the Veteran's disability manifested by diarrhea had its onset in service or is otherwise related to service, to include his complaints of diarrhea therein.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards (to include smoke from burning oil fields, jet fuel, smog, sand storms) and inoculations during service.  See Board Hearing Tr. at 15.  Further, the examiner must discuss the September 1995 Persian Gulf Exam report showing the Veteran's complaints of diarrhea when serving in Southwest Asia.

(b) that the Veteran's hemorrhoids had their onset in service or are otherwise related to service, to include his complaints of diarrhea therein.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards (to include smoke from burning oil fields, jet fuel, smog, sand storms) and inoculations during service.  See Board Hearing Tr. at 15.  In so opining, the examiner must provide a rationale for any conclusion reached, and discuss the Veteran's report of developing hemorrhoids coincident with his development of diarrhea on active duty.  

(c) If it is determined that the answer to question (a) is yes and question (b) is no, please address whether it is at least as likely as not (50 percent or greater probability) that hemorrhoids are (1) proximately due to or (b) aggravated (worsened) by the Veteran's disability manifested by diarrhea.  

Any opinions expressed by the VA examiner must be accompanied by a robust rationale.

3.  Then, after taking any additional development deemed warranted, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


